DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IMAGE READING DEVICE COMPRISING AN OUTER PERIPHERAL MEMBER INCLUDING A FIRST REFERENCE SURFACE EXTENDING ALONG A SUB-SCANNING PORTION OF PLATEN GLASS AT AN END IN THE MAIN SCANNING DIRECTION, A SECOND REFERENCE SURFACE ADJACENT TO THE FIRST REFERENCE SURFACE IN THE MAIN SCANNING DIRECTION DIFFERING IN LIGHT REFLECTANCE THAN THE FIRST REFERENCE SURFACE, EXECUTING A BORDER DETERMINATION PROCESS TO DETERMINE WHETHER PIECES OF OUTER PERIPHERAL PIXEL DATA SATISFY A PREDETERMINED BORDER CONDITION.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
scanning unit (interpretation: the scanning unit includes a CIS unit and a carriage that supports the CIS unit.  The moving mechanism moves the scanning unit in the sub scanning direction in an area below the platen glass and a white reference surface.  As shown in FIG. 2, the CIS unit 140 includes a light emitting portion 11, a lens 13, and an image sensor 14. The light emitting portion 11, the lens 13, and the image sensor 14 are formed to extend along the main scanning direction.  The light emitting portion 11 emits light upward. Specifically, the light emitting portion 11 emits light toward the document sheet 9 placed on the platen glass 16.  The lens 13 is a condensing lens that guides a reflection light of the light emitted from the light emitting portion 11, to the image sensor 14, which is disclosed on pages 4-6.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
Unit driving portion (interpretation: the CPU includes a plurality of processing modules that are realized by the execution of the computer programs.  The plurality of processing modules include a main control portion, a reading control portion, and an image processing portion.  The reading control portion causes the image reading device to execute the image reading process by controlling an ADF, the motor driving circuit, and the CIS unit.  The reading control portion and the moving mechanism that is controlled by the reading control portion, constitute an example of a unit driving portion that causes the scanning unit to move in the first direction or the second direction along the sub scanning direction, which is disclosed on pages 8 and 15.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
Image processing portion (interpretation: the CPU includes a plurality of processing modules that are realized by the execution of the computer programs.  The plurality of processing modules include a main control portion, a reading control portion, and an image processing portion.  The image processing portion executes various types of processes on the line image data that is acquired in the image reading process.  The image processing portion is an example of a data processing portion that processes the line image data including a plurality of pieces of pixel data corresponding to the lime image signal, which is disclosed on page 8.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.),
Motor control portion (interpretation: the CPU includes a plurality of processing modules that are realized by the execution of the computer programs.  The plurality of processing modules include a main control portion, a reading control portion, and an image processing portion.  The main control portion monitors mainly operations performed on the operation device and data receptions performed by the second communication device, and upon detection of an operation or a data reception, performs a control to start a process in accordance with the detected operation or data reception, which is disclosed on page 8.  The motor driving circuit causes the scanning unit to move a specified moving distance in the first direction or the second direction by controlling the direction and amount of rotation of the motor in accordance with a control command from the data processing device.  The motor driving circuit is an example of a motor control portion that control the motor, which is disclosed on page 5.  This interpretation and its equivalents are utilized for this claim term hereinafter in this Office Action.)  in claims 1-3 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed towards an image reading device.  The unique features of the claims are the limitations of:

“the image processing portion executes a border determination process to determine whether or not one or more pieces of outer periphery pixel data satisfy a predetermined border condition,”
“the one or more pieces of outer periphery pixel data are one or more pieces of pixel data of an outer periphery area corresponding to the first reference surface or the second reference surface in the line image data acquired successively while the scanning unit is moving from one of an area of the first reference surface and an area of the second reference surface to the other in the sub scanning direction, and” 
“Page 21 -APPLICATION; Docket No. IPS213032the unit driving portion positions the scanning unit to a home position by causing the scanning unit to move a predetermined distance in the second direction from a position at which the scanning unit is located when the image processing portion determines that the one or more pieces of outer periphery pixel data satisfy the predetermined border condition, and causing the scanning unit to stop.”

The combination of the above features were not found in any of the cited and/or searched prior art.  These limitations combined with the other claim limitations overcome the prior art as a whole.  Thus, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clifton discloses stickers that can be placed in a main scanning or sub scanning part of the platen glass for reading and system calibration.
Ikeno discloses a white and black reference on the top and side of the platen glass that are scanned.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD DICKERSON/Primary Examiner, Art Unit 2672